United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-281
Issued: March 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On November 20, 2012 appellant, through his attorney, filed a timely appeal from an
October 25, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a 70 percent permanent impairment of the
right lower extremity.
FACTUAL HISTORY
On May 6, 2004 appellant, then a 57-year-old review clerk, filed a traumatic injury claim
alleging that on May 2, 2004 he fractured his heel when he fell down stairs. OWCP accepted the

1

5 U.S.C. § 8101 et seq.

claim for a right comminuted calcaneus fracture, a postoperative infection, chronic osteomyelitis
and a traumatic unilateral amputation of the leg.
Appellant underwent surgery on June 1, 2004 to repair the fracture. Following the
surgery he developed osteomyelitis. On December 11, 2004 appellant underwent an amputation
below the right knee.
In an impairment evaluation dated January 31, 2006, Dr. Perry W. Greene, Jr., an
orthopedic surgeon and OWCP referral physician, found that appellant had “an amputation of his
right leg seven inches below the knee on the right side” as a result of his employment injury. He
determined that, according to the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001) (A.M.A., Guides), appellant had a 28 percent permanent
impairment. On June 4, 2006 an OWCP medical adviser reviewed Dr. Greene’s report and
found that appellant had a 70 percent permanent impairment of the lower extremity.
By decision dated June 30, 2006, OWCP granted appellant a schedule award for a 70
percent permanent impairment of the right lower extremity. The period of the award ran for
201.60 weeks from January 31, 2006 to December 12, 2009.
In a November 16, 2010 impairment evaluation, Dr. William N. Grant, a Board-certified
internist, discussed appellant’s history of injury and noted that he had a below-knee amputation
on the right side. He diagnosed right peripheral vascular disease, klebsiella pneumonia, a right
amputation, a closed fracture of the calcaneus, right postoperative wound infection, a right open
wound on the foot, right ankle joint pain and chronic osteomyelitis of the right ankle. Citing the
sixth edition of the A.M.A., Guides, Dr. Grant identified the diagnosis as a class 4 amputation
under Table 16-16 on page 542. He applied grade modifiers of 4 for Functional History
(GMFH) and Physical Examination (GMPE) to find no net adjustment. Dr. Grant concluded that
appellant had an 80 percent impairment of the right lower extremity “based on his history,
inclusive of multiple surgeries, postop[erative] wound infection and daily severe pain.”
On April 21, 2011 an OWCP medical adviser reviewed the medical evidence and noted
that Dr. Grant applied the diagnosis set forth in Table 16-16 for an amputation three inches
below the knee, which yielded a default value of 80 percent. He questioned the measurement for
the amputation and noted that a standard amputation would be greater than three inches below
the knee, which would yield a default value of 70 percent. OWCP’s medical adviser applied
grade modifiers and found that appellant had a 70 percent permanent impairment of the right
lower extremity.
By letter dated May 31, 2011, OWCP requested that appellant’s attorney provide
additional information from Dr. Grant regarding the length of the amputation.
In a November 3, 2011 response, Dr. Grant opined that the A.M.A., Guides did not
require a specific measurement. He advised that appellant had an 80 percent impairment of the
right lower extremity.
On November 17, 2011 an OWCP medical adviser related that he was unable to provide
the extent of an impairment rating without the measurement of appellant’s stump. He then
concurred with the prior finding of a 70 percent lower extremity impairment rating.
2

By decision dated April 30, 2012, OWCP denied appellant’s claim for an increased
schedule award. It found that the evidence did not establish more than the previously awarded
70 percent impairment of the right lower extremity.
On May 4, 2012 appellant, through his attorney, requested a telephone hearing before an
OWCP hearing representative. At the telephone hearing, held on August 15, 2012, his attorney
argued that he had total loss of function due to his amputation and thus should receive a schedule
award for a 100 percent loss of use of the leg.
By decision dated October 25, 2012, OWCP’s hearing representative affirmed the
April 30, 2012 decision.
LEGAL PRECEDENT
The schedule award provision of FECA,2 and its implementing federal regulations,3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.4 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.5
ANALYSIS
OWCP accepted that appellant sustained a right comminuted calcaneus fracture, a
postoperative infection, chronic osteomyelitis and a traumatic unilateral amputation of the leg
below the right knee due to a May 2, 2004 employment injury. On June 30, 2006 it granted him
a schedule award for a 70 percent permanent impairment of the right lower extremity. In
decisions dated April 30 and October 25, 2012, it denied appellant’s request for an additional
schedule award after finding that the medical evidence did not support a greater impairment
under the sixth edition of the A.M.A., Guides.
The Board finds that appellant is entitled to a schedule award for a 100 percent
permanent impairment of the right lower extremity. Section 8107(c)(16) of FECA provides that,
if an arm or leg is amputated above the wrist or ankle, compensation is the same as for loss of the
arm or leg, respectively. Appellant underwent an amputation of his right leg below the knee that
was causally related to his employment. Therefore, as the statute supersedes the A.M.A.,

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).

3

Guides, he is entitled to impairment equal to that of the loss of a leg.6 OWCP’s decision,
consequently, is reversed and the case remanded for it to award appellant an additional 30
percent impairment of the right leg due to his leg amputation above the ankle.
CONCLUSION
The Board finds that appellant is entitled to a schedule award for a 100 percent
impairment of the right lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the October 25, 2012 decision of the Office of
Workers’ Compensation Programs is reversed and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: March 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

5 U.S.C. § 8107(c)(2), (c)(16); see also Chris J. Stasinopoulos, Docket No. 05-74 (issued June 23, 2005).

4

